14-0059 – State of West Virginia ex rel. Thornhill Group, Inc. and Wally L. Thornhill v. Charles
          E. King, Jr., Judge of the Circuit Court of Kanawha County, and George A. Roberts

                                                                                 FILED
                                                                              June 6, 2014
                                                                              released at 3:00 p.m.

                                                                            RORY L. PERRY II, CLERK

                                                                          SUPREME COURT OF APPEALS

                                                                               OF WEST VIRGINIA

Justice Ketchum, concurring:


               Our venue statute; W.Va. Code §56-1-1 mandates that a civil suit shall be brought

where the individual defendant resides, where a corporate defendant has a principal place of

business or where the cause of action arose. The statute prevents forum shopping.

               I would overrule all our cases which indicate in a breach of contract suit that the

place of contract formation, breach and damages may be considered in determining venue.

These cases misconstrue the statute and may allow the plaintiff a choice of forums not allowed

by our venue statute.

               I do agree with the result in this case.

               Therefore, I concur.